                 Case 2:20-cv-00299-JCM-BNW Document 55 Filed 08/02/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


SHANE SIPE,
                                                       JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:20-CV-299 JCM (BNW)
MUSIC TRIBE COMMERCIAL NV,
INC.,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
JUDGMENT is entered for Hatfield & Associates, Ltd., and attorney Trevor J. Hatfield, Esq., for $13,523.79
in unpaid attorney’s fees and costs.




         8/2/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
